Citation Nr: 1218062	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for left knee chondrocalcinosis with tricompartmental osteoarthritis, degenerative joint disease (DJD), currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2011 for further development.  

The Board notes that the Veteran has a combined service-connected disability rating of 100 percent. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On VA examination in August 2011, the VA examiner reported range of motion of from 0 to 120 degrees, but it appears that this measurement may have been passive range of motion, not active.  The examiner indicated that the measurement was not accurate due to muscle guarding.  Under these circumstance, the Board believes that another attempt to ascertain active range of motion should be made to fully assist the Veteran and to allow for application of range of motion rating criteria for the knee. 

Although the Board regrets further delay, the case must be returned to the RO for additional development. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination to determine the current severity of his left knee chondrocalcinosis with tricompartmental osteoarthritis, DJD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  

Examination findings should be clearly reported to allow for application of VA's rating criteria for knee disabilities.  The examiner should report range of motion of the knees and indicate (in degrees) the point (if any) at which pain actually prevents further movement.  The examiner should also report any additional functional loss due to weakness, fatigue or incoordination, including during flare-ups. 

The examiner should also report whether there is evidence of recurrent subluxation or lateral instability of the left knee and, if so, whether it is slight, moderate or severe. 

If range of motion testing cannot be accurately accomplished due to muscle guarding, the examiner is requested to estimate active range of motion based on observation of the Veteran's manner of walking, sitting, laying down, etc. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


